DETAILED ACTION
This communication is responsive to the amendment filed 04/12/2021.
Claims 1-20, 25, 29-30, 38 were canceled.
Claims 21, 28, 32, 35 and 39-40.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Referring to Double Patenting rejections, the rejections have been withdrawn in view of the Applicants’ approved Terminal Disclaimer.
Referring to Claim Rejections under 35 U.S.C. 103, the rejections have been withdrawn in view of amendments as indicated below the examiner’s amendment.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney of Record, Mark K. Young (Reg. No. 38,666), on 04/30/2021 and 05/06/2021.
In the claims
Claims 21, 23, 28, 32, 34-37, 39-40 have been amended as following:
21.	(Proposed Amendment) A method to update an index storage device for a file using a search engine program hosted on a computing device, the method comprising:
maintaining tokens within the index storage device, the index storage device being 
updating the index storage device responsive to a modification to the file, the modification including adding a word to the file;
updating the index storage device responsive to a modification to the file, the modification including deleting a word from the file; 
responsive to the modification to the file comprising a word being added, adding a token to the index storage device that corresponds to the added word; 
responsive to the modification to the file comprising a word being deleted, retaining a token in the index storage device that corresponds to the deleted word; and
responsive to deleting the current version of the file from the current storage device, adding tokens to the index storage device for all words added since creation of a last backup version of the file to the backup storage device,
wherein the index storage device 

23. 	(Proposed Amendment) The method of claim 21, further including maintaining copies of the updated index storage device after the file is modified.

28. 	(Proposed Amendment) A computing device configured to maintain an index storage device that is searchable to locate files, comprising:
one or more processors; and
storage that includes one or more hardware-based memory devices storing the index storage device and further storing computer-readable instructions which, when executed by the one or more processors, cause a search engine program hosted on the computing device to:
maintain searchable terms within the index storage device, the index storage device being 
receive a change or an indication of a change to the file, the change corresponding to deleting a word from the file;
receive a change or an indication of a change to the file, the change corresponding to adding a word to the file;
responsive to the change to the file comprising an added word, add to the index storage device a searchable term that corresponds to the added word; 
storage device a searchable term that corresponds to the deleted word; and 
responsive to deleting the current version of the file from the current storage device, add searchable terms to the index storage device for all words added since creation of a last backup version of the file to the backup storage device,	
wherein the addition and retention of the searchable terms occur responsive to the file being backed up, and 	
wherein the index storage device 

32.	(Proposed Amendment) The computing device of claim 31, in which the instructions further cause the search engine program hosted on the computing device to:
receive a search query that includes a keyword search;
search the index storage device for one or more files that satisfy the search query; and
retrieve the file or an indication of the file from the index storage device that satisfies the search query.

storage device that are associated with the file are maintained after the file is deleted responsive to a user input.

35. 	(Proposed Amendment) One or more non-transitory computer-readable memory devices storing instructions which, when executed by one or more processors disposed in a computing device, cause a search engine program hosted on the computing device to:
maintain terms within an index storage device, the index storage device being 
update the index storage device responsive to a change to the file, the change including deleting a word from the file, wherein the update includes retaining a term in the index storage device that corresponds to the deleted word;
update the index storage device responsive to a change to the file, the change including adding a word to the file, wherein the update includes adding a term to the index storage device that corresponds to the added word;
receive input to delete a current version of the file; 
responsive to deleting the current version of the file from the current storage device, add terms to the index storage device for all words added since creation of a last backup version of the file to the backup storage device; and
responsive to the file being designated as a protected namespace and being deleted, maintain the terms for added words and deleted words in the index storage device subsequent to the file being deleted, 
wherein the maintained terms at least correspond to the added and deleted words, and wherein the index storage device 

36.	(Proposed Amendment) The one or more non-transitory computer-readable memory devices of claim 35, in which the index storage device stores additional terms that are associated with and mapped to different files.

37. 	(Proposed Amendment) The one or more non-transitory computer-readable memory devices of claim 35, in which the terms are searchable in the index storage device.

39.  	(Proposed Amendment) The one or more non-transitory computer-readable memory devices of claim 35, in which the instructions further cause the search engine program hosted on the computing device to:
receive a keyword search;

subsequent to searching the current storage device, search 

40. 	(Proposed Amendment) The one or more non-transitory computer-readable memory devices of claim 39, in which the current storage device, index storage device, and the backup storage device are located internal to the computing device, external to the computing device, or a combination of internal and external to the computing device.

**** Examiner’s notes:  Support for the proposed amendments is at least provided by the Applicants’ drawings (see FIG. 2) and specification (see pars. [0035]-[0037] and [0049]).

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The claims have been thoroughly reviewed. Upon searching a variety of databases, the examiner respectfully submits that claims 21-24, 26-28, 31-37, and 39-40 are allowable (re-numbered as 1-5) because of following reasons:
A/ In view of the Applicant’s arguments: see Remarks (see pages 8-10), filed 04/12/2021; and 
B/ Overcome of the prior art(s) made of record:
Fig. 2), and specification (pars. [0021], [0035], [0037], [0049], [0055 and 70]).
The above indicated limitations combine together with the other limitations of the independent claim 21 (similar to claims 28 and 35) are novel and non-obvious over the prior art of record. The dependent claims 22-24, 26-27, 31-34, 36-37, and 39-40, being definite, enabled by the specification, and further limiting to the independent claims 21, 28, and 35 are also allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jessica N. Le whose telephone number is (571)270-1009.  The examiner can normally be reached on M-F 9:30 am - 5:30 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, USMAAN SAEED can be reached on (571) 272-4046.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Jessica N Le/Examiner, Art Unit 2169                                                                                                                                                                                                        
/USMAAN SAEED/Supervisory Patent Examiner, Art Unit 2169